DETAILED ACTION
	This Office Action is in response to Applicant’s Amendments filed on 3/2/2020. Claims 1-18 are pending for examination. Claims 1, 17 and 18 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 10-11 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz et al. (U.S. Patent 7,120,865 hereinafter Hortvitz) in further view of Van Amerongen (U.S. Patent 6,658,102 hereinafter Van Amerongen).
	As Claim 1, Horvitz teaches a non-transitory computer readable storage medium storing one or more programs (Horvitz (col. 4 line 15, fig. 1 item 22), system memory 22), the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the device to: 
generate a speech output including a notification to be provided to a user of the device (Horvitz (col. 16 line 24-28), text-to-speech rendering to allow user to hear more about the message); 
determine an urgency value of the notification (Horvitz, col. 15 line 42-44 audio alert may indicating that an incoming message has exceeded some threshold of criticality, col. 9 line 17-25 document classifier determine an urgency value (priority) of the document (speech output)) wherein the urgency value is based on content of the notification (Horvitz (col. 9 line 64-67), words or special phrases are used in determining different priority level); 
determine whether the urgency value of the notification satisfies a predetermined threshold (Horvitz (col. 15 line 42-44), a message satisfying a threshold criticality is selected); 
upon determining that the urgency value of the notification satisfies the predetermined threshold, provide the speech output to the user of the device (Horvitz (col. 15 line 42-44), a message satisfying a threshold criticality is notified); and 
upon determining that the urgency value of the notification does not satisfy the predetermined threshold, forgo providing the speech output to the user of the device (Horvitz (col. 15 line 42-44), a message not satisfying a threshold criticality is not notified).  
	Horvitz may not explicitly disclose:
engage in a communication session with a remote device; 
while the device is engaged in the communication session with the remote device:
	Van Amerongen teaches:
engage in a communication session with a remote device (Van Amerongen (col. 10 line 66-67), user is on a communication session (during a call with John Smith)); 
while the device is engaged in the communication session with the remote device (Van Amerongen (col. 11 line 11-19), when message is exceeding an urgency value, the current communication is put on hold. The message is presented to user):
	Horvitz and Van Amerongen are analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify communication item of Horvitz instead be communication taught by Van Amerongen, with a reasonable expectation of success. The motivation for replacing the communication item of Horvitz with the communication item of Van Amerongen would be to greatly help the users of a communication apparatus with the electronic call assistant (Van Amerongen (col. 2 line 37-39)).	

As Claim 2, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein the urgency value of the notification is based on a user-configurable criterion associated with the speech output (Horvitz (col. 16 line 2-4, fig. 14 item 996, 998), urgency value of the speech output (threshold) is based on user criterion).  

As Claim 3, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein the urgency value of the notification is based on a context of the speech output (Van Amerongen (col. 11 line 11-19), the urgency value is based on a context (time of urgent appointment) of the speech output (reminder message)).  

As Claim 4, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the device to: 
determine whether a mode of operation of the electronic device satisfies a predetermined mode of operation (Horvitz (col. 15 line 20-24), a mode of the system is determined); and 
in accordance with a determination that that the mode of operation of the electronic device satisfies the predetermined mode of operation, provide the speech output to the user of the device (Horvitz (col. 15 line 20-24, col. 16 line 24-28), a mode of the system is determined. A summary of message is presented when the mode is changed. System provides text-to-speech rendering system for audio dialog of the message).  

As Claim 5, besides Claim 4, Horvitz in view of Van Amerongen teaches wherein the predetermined mode of operation is based on a user setting of the device (Horvitz (col. 15 line 20-24, col. 16 line 6-8, fig. 14 item 991), user comeback to the viewer while in a quite mode. Context sensitive option is enable with check box 991).  

As Claim 10, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein the communication session is a telephone conversation (Van Amerongen (col. 10 line 66-67), user is on a communication session (during a call with John Smith)).

As Claim 11, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the device to: 
receive a request from the user to perform a task (Horvitz (col. 16 line 2-8, fig. 14), user interface request user to input notification criteria); 
perform the task requested by the user (Horvitz (col. 16 line 2-8, fig. 14), user inputs configuration parameters for the notification system) and 
wherein the speech output to be provided to the user of the device corresponds to the performance of the task (Horvitz (col. 15 line 42-44), a message not satisfying a threshold criticality is not notified).  

As Claim 15, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein the urgency value of the notification is based on a position of the speech output in a list of scheduled speech outputs (Van Amerongen (col. 11 line 1-24), urgent value is based on the position at the scheduled time).  

As Claim 16, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein engaging in the communication session with the remote device includes: 
wherein engaging in the communication session with the remote device includes: 
audibly providing audio data received from the remote device to the user (Van Amerongen (col. 11 line 7-8), an audio data (a beep) is provided); and 
wherein providing the speech output to the user of the device includes: 
temporarily muting the provision of the audio data received from the remote device (Van Amerongen (col. 11 line 12), system puts the current call on hold); and 
outputting the speech output to the user of the device while the audio data received from the remote device is muted (Van Amerongen (col. 11 line 17-19), the content is outputted to user).  

As Claim 17, Horvitz teaches a method of operating a digital assistant, comprising: 
at a device having one or more processors and memory (Horvitz (col. 4 line 14, fig. 1 item 20), a computer 20): 
The rest of the limitation(s) are rejected for the same reasons as Claim 1.

As Claim 18, An electronic device, comprising: 
one or more processors (Horvitz (col. 4 line 14, fig. 1 item 20), a computer 20); 
memory (Horvitz (col. 4 line 14, fig. 1 item 20), a computer 20); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (Horvitz (col. 4 line 15, fig. 1 item 22), a system memory) for: 
The rest of the limitation(s) are rejected for the same reasons as Claim 1.
As Claim 19, The non-transitory computer readable storage medium of claim 1, wherein the predetermined threshold is based on a location of the device (Horvitz, col. 12 line 32-38, “at a meeting at another location”, Fig. 6, “INFERENCE ABOUT USER ACTIVITY”, “USER LOCATION DEVICE”, Fig. 8-10, “CURRENT LOCATION”, col. 13 line 32-38, “FIG. 9 also includes variables representing the current location and the influence of that variable on activity and cost of the alternate messaging techniques”, “user can be allowed to input distinct thresholds on alerting for inferred states of activity and nonactivity”).
Claim 6-8 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz in view of Van Amerongen in further view of Rokusek et al. (U.S. Patent Application Publication No. 2007/0140187 hereinafter Rokusek).
As Claim 6, besides Claim 1, Horvitz in view of Van Amerongen teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the device to: 
upon determining that the urgency value of the notification does not satisfy the predetermined threshold (Horvitz (col. 15 line 42-44), a message not satisfying a threshold criticality is not notified)
Horvitz in view of Van Amerongen may not explicitly disclose a predetermine time while Rokusek teaches delay providing the speech output for a predetermined time (Rokusek (¶0054 line 11-12), speech output is delayed until after the call audio ends.).  
	Rokusek is analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification module of Horvitz instead be a notification delay module taught by Rokusek, with a reasonable expectation of success. The motivation for replacing the notification module of Horvitz with the a notification delay module of Rokusek would be to optimize the performance of the devices and extend their capabilities (Rokusek (¶0038 line 2-3)).

As Claim 7, besides Claim 6, Horvitz in view of Van Amerongen in further view of Rokusek teaches wherein the predetermined time is based on whether the device is receiving speech input from the user (Rokusek (¶0054 line 11-12), speech output is delayed until after the call audio ends.).  

As Claim 8, besides Claim 6, Horvitz in view of Van Amerongen in further view of Rokusek teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the device to: 
after delaying providing the speech output for the predetermined time: 
determine whether the communication session has ended (Rokusek (¶0054 line 11-12), speech output is delayed until after the call audio ends.); and 
in accordance with a determination that the communication session has ended, provide the speech output to the user of the device (Rokusek (¶0054 line 11-12), speech output is delayed until after the call audio ends.).  

As Claim 12, besides Claim 1, Horvitz in view of Van Amerongen may not explicitly disclose whether the device is currently receiving speech input while Rokusek teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the device to:
while the device is engaged in the communication session: 
determine whether the device is currently receiving speech input from the user (Rokusek (¶0054 line 11-12), speech output is delayed until after the call audio ends.); and 
in accordance with a determination that the device is not currently receiving speech input from the user, provide the speech output to the user of the device (Rokusek (¶0054 line 11-12), speech output is delayed until after the call audio ends.).  
Rokusek is analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification module of Horvitz instead be a notification delay module taught by Rokusek, with a reasonable expectation of success. The motivation for replacing the notification module of Horvitz with the a notification delay module of Rokusek would be to optimize the performance of the devices and extend their capabilities (Rokusek (¶0038 line 2-3)).

As Claim 13, besides Claim 12, Horvitz in view of Van Amerongen in further view of Rokusek teaches wherein determining whether the device is currently receiving speech input from the user includes: 
determining whether a previous speech input from the user was received within a predetermined period of time (Rokusek (¶0054 line 11-12), the audio input is received during the telephone call.).  

As Claim 14, besides Claim 12, Horvitz in view of Van Amerongen in further view of Rokusek teaches wherein determining whether the device is currently receiving speech input from the user includes: 
determining whether a strength a characteristic of the speech input exceeds a predetermined strength threshold (Zhang (¶0022 line 9-13), when urgency value of speech output is less than the threshold, the speech output is not provided.).  

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz in view of Van Amerongen in further view of Zhang et al. (U.S. Patent Application Publication No. 2009/00555088 hereinafter Zhang).
As Claim 9, besides Claim 1, Horvitz in view of Van Amerongen may not explicitly disclose while Zhang teaches:
wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the device to: 
upon determining that the urgency value of the notification does not satisfy the predetermined threshold, provide a visual output corresponding to the speech output on a display of the electronic device (Zhang (¶0022 line 9-13), when urgency value of speech output is less than the threshold, the speech output is not provided. Only visual navigation instructions are displayed.).  
	Zhang is analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Horvitz instead be a user interface taught by Zhang, with a reasonable expectation of success. The motivation for replacing the user interface of Horvitz with the user interface of Zhang would be prevent low priority disturbance while the user is in a conversation on mobile device (Zhang (¶0038)).
Response to Amendment
Applicant argue that Horvitz and Van Amerongen fail to disclose determining an urgency value of a notification and upon determining that the notification satisfies a predetermined threshold provide the speech output (Remarks P.8-9).
	Examiner respectfully disagrees, 
	First, a speech output is a form of notification as clarified at the applicant specification submitted on 9/21/2021 See at least ¶108, “when a notification item is deemed urgent enough to warrant an interruption, the device provides a first audio prompt to alert the user. If the user does not acknowledge the prompt, the device outputs a second audio prompt. If the user does not acknowledge the second audio prompt, the device outputs a third audio prompt. In some embodiments, the audio prompts are of different types, and increase in distinctiveness and/or intensity as they are provided. For example, the first audio prompt may be a single beep or ringtone, the second may be a repetitive beep or ringtone (or a louder beep or ringtone, or simply a different ringtone), and the third may be a speech output” and by the claims that disclose that the speech output include the notification.
	Second, Hortvitz teach the ability to transfer a document to voice output See at least Col. 16, lines 24-28, “the user may indicate that an agent or automated assistant with speech recognition and text-to-speech rendering abilities be activated, to alert the user to the priority and to allow the user to engage further in a dialog about hearing or seeing more about the message” and the system determine the priority of the document that will be delivered through the speech output See at least Col. 9 lines 64-67, “reviewing the document after it has been received—that is, the expected loss or cost that will result for delayed processing of the document. This loss function can further vary according to the type of document received”. As the system determine the priority of the document that will be used to provide the speech output, then the priority is based on the content of the speech output which will be the content of the received message that will be transformed to a speech output and delivered to the user; as the message and the speech output are associated with each other (same content).
	Third, as Horvitz teach the ability to determine the urgency of the speech output and the speech output is a form of notification. Horvitz teach the ability to determine the urgency of a notification.
	
Dependent Claims are not allowable at least for the same reason(s) as independent Claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant' s disclosure.
US Patent Application Publication No. 20040039786 filed by Horvitz et al. See at least ¶52, ¶148 that disclose the ability to allow or prevent message delivery based on the user device location and the importance of the message.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/     Primary Examiner, Art Unit 2174